                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

AZUJHON KENNETH SIMS,      )                    3:17-CV-0543-RCJ-CLB
                           )
           Plaintiff,      )                    MINUTE ORDER
                           )
     vs.                   )                    March 30, 2020
                           )
ROMEO ARANAS, et al.,      )
                           )
           Defendants.     )
___________________________)

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Defendants filed a motion for summary judgment on February 26, 2020 (ECF No.
34). Plaintiff was given notice pursuant to the requirements of Klingele v. Eikenberry, 849
F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998) on February
27, 2020 (ECF No. 38). To date, plaintiff has failed to file points and authorities in
opposition to the motion.

      Plaintiff is advised the court may consider the facts of the motion as undisputed if
the opposing party fails to file points and authorities and submit evidence in response to
the motion. Accordingly, the court may then grant the motion if it has merit. The court will
sua sponte grant plaintiff an extension of time to Friday, April 10, 2020 to file an
opposition to the motion. No further extensions of time shall be granted.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
